*994OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. Not having raised the issue by motion to vácate or otherwise in the court of first instance, defendant’s argument that there was a failure to comply with the procedures of CPL 400.20 has not been preserved for our review (People v Oliver, 63 NY2d 973; People v Pellegrino, 60 NY2d 636). Defendant’s remaining claim is meritless.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa.